             Case 6:99-cr-00070-ADA Document 719 Filed 12/07/20 Page 1 of 3




 1                                                             JUDGE ALAN D. ALBRIGHT
 2
 3
 4
 5
 6
 7
                      IN THE UNITED STATES DISTRICT COURT
 8
                       FOR THE WESTERN DISTRICT OF TEXAS
 9                               WACO DIVISION
10                                                  )
     UNITED STATES OF AMERICA,                      )   NO. 6:99-CR-00070-ADA-2
11                                                  )
                    Plaintiff,                      )   THIS IS A CAPITAL CASE
12                                                  )
               v.                                   )   EXECUTION CURRENTLY SET
13                                                  )   FOR DECEMBER 10, 2020
     BRANDON BERNARD,                               )
14                                                  )   UNOPPOSED MOTION TO FILE
                    Defendant.                      )   OVERLENGTH MOTION TO
15                                                  )   MODIFY SENTENCE UNDER 18
                                                    )   U.S.C. § 3582(c)
16
17         Brandon Bernard respectfully moves this Court for permission to file a

18   motion in excess of the 10-page limitation imposed by Rule CV-7(d)(3) of the

19   Rules of the United States District Court for the Western District of Texas.

20   Specifically, the defendant requests that the Court permit the filing of a

21   Motion to Modify Sentence Under 18 U.S. C. § 3582(c), that is approximately

22   29 pages in length. Undersigned counsel have done their best to comply with

23   the 10-page limit, but have found it impossible to do so, given the amount of

24   legal and factual material it was necessary to include.

25
26

                                                                  FEDERAL PUBLIC DEFENDER
      MOTION TO FILE OVERLENGTH MOTION TO MODIFY                       1331 Broadway, Suite 400
      SENTENCE                                                               Tacoma, WA 98402
      United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 1                     (253) 593-6710
             Case 6:99-cr-00070-ADA Document 719 Filed 12/07/20 Page 2 of 3




 1                          CERTIFICATE OF CONFERENCE
 2         Counsel consulted with Assistant United States Attorneys Joseph Gay,
 3   Jr. and Mark Frazier on December 6. Mr. Gay reported that the Government
 4   is unopposed to Petitioner’s request to file an over-length Motion to Modify
 5   Sentence of 29 pages in length.
 6         DATED this 7th day of December, 2020.
 7                                Respectfully submitted,
 8
 9
10
11
      Robert C. Owen                                      John R. Carpenter
12
      Law Office of Robert C. Owen                        Asst. Federal Public Defender
13    53 W. Jackson Blvd., Ste. 1056                      1331 Broadway, Suite 400
      Chicago, IL 60604                                   Tacoma, Washington 98402
14
      (512) 577-8329                                      (253) 593.6710
15    robowenlaw@gmail.com                                john_carpenter@fd.org

16
17
18
19
20
21
22
23
24
25
26

                                                                  FEDERAL PUBLIC DEFENDER
      MOTION TO FILE OVERLENGTH MOTION TO MODIFY                       1331 Broadway, Suite 400
      SENTENCE                                                               Tacoma, WA 98402
      United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 2                     (253) 593-6710
              Case 6:99-cr-00070-ADA Document 719 Filed 12/07/20 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on December 7, 2020, I electronically filed the
 3   foregoing document with the Clerk of the Court using the CM/ECF system,
 4   which will send notification of the filing to all registered parties.
 5
 6
                                                   s/ Amy Strickling, Paralegal
 7                                                 Federal Public Defender Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       MOTION TO FILE OVERLENGTH MOTION TO MODIFY                     1331 Broadway, Suite 400
       SENTENCE                                                             Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 3                   (253) 593-6710
